                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

KATHRYN FRANKLIN                                                                 PLAINTIFF

V.                            CASE NO. 5:18-CV-00075 JLH-JTK

SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT

                                            ORDER

        The Court has reviewed the Recommended Disposition submitted by Magistrate Judge

Jerome Kearney. No objections have been filed. After careful consideration, the Court concludes

that the Recommended Disposition should be, and hereby is, approved and adopted in its entirety

as this Court=s findings in all respects.

        IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Kathryn Franklin=s Complaint (Docket entry #2) is DISMISSED with prejudice.

        DATED this 30th day of January, 2019.



                                            __________________________________
                                            UNITED STATES DISTRICT JUDGE
